Citation Nr: 1334491	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  09-46 758	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial compensable rating for a right hand small finger injury. 

2.  Entitlement to service connection for a back injury. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connction for vision problems, to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus. 

6.  Entitlement to service connection for a foot disorder, to include as secondary to diabetes mellitus.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2008, August 2009, and October 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDING OF FACT

On September 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant's representative withdrew this appeal in a statement dated September 19, 2013 and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


